DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE claim 10, the claim recites limitations identical to those within claim 1, except that it is claimed in claim 10 that the “autonomous uplink confirmation” has a lower relative priority while claim 1 states them to have a higher relative priority. Both cannot be true. Therefore, it is not possible to determine the scope of the invention.
RE claim 11, the claim recites limitations identical to those within claim 1, except that it is claimed in claim 11  that the “autonomous uplink confirmation” has a lower relative priority while claim 1 states them to have a higher relative priority. Both cannot be true. Therefore, it is not possible to determine the scope of the invention.
RE claim 16, the claim recites limitations identical to those within claim 14, except that it is claimed in claim 16 that the “autonomous uplink confirmation” has a 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9, 15 and 16 of prior U.S. Patent No. 10,779,317 (Golitschek hereafter). This is a statutory double patenting rejection.
RE claim 10 (Written as the combination of claim 1 and 10 as claimed), Golitschek claims a method comprising: receiving an autonomous uplink command from a network unit (Claim 1, incorporated by dependency, lines 10-12 in column 19); triggering an autonomous uplink confirmation in response to receiving the autonomous uplink command (Claim 1, incorporated by dependency, lines 13-14 in column 19); and transmitting the autonomous uplink confirmation to the network unit in response to (Claim 1, incorporated by dependency, lines 10-12 in column 19), and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding (Claim 9); a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof (Claim 9); a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding (Claim 9); data from a logical channel excluding data from an uplink common control channel(Claim 9); a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding(Claim 9); a medium access control control element for a sidelink buffer status report included for padding(Claim 9); data from a logical channel conveying non-delay-critical services(Claim 9); from a logical channel conveying massive machine type communications services; or some combination thereof(Claim 9); wherein the autonomous uplink confirmation has a relative transmission priority lower than: a medium access control control element for a cell radio temporary network identifier (Claim 1); data from an uplink control channel (Claim 1); a medium access control control element for a data volume and power headroom report (Claim 1); data from a logical channel conveying delay-critical services; or some combination thereof (Claim 1).
RE claim 16 (Written as the combination of claim 14 and 16 as claimed), Golitschek claims an apparatus comprising: a receiver that receives an autonomous uplink command from a network unit (Claim 15); a processor that triggers an autonomous uplink confirmation in response to receiving the autonomous uplink command (Claim 15); and a transmitter that transmits the autonomous uplink confirmation to the network unit in response to triggering the autonomous uplink confirmation to indicate reception of the autonomous uplink command, wherein the autonomous uplink confirmation is transmitted via a medium access control control element (Claim 15), and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding (Claim 16); a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereo f(Claim 16); a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding (Claim 16); data from a logical channel excluding data from an uplink common control channel (Claim 16); a medium access control control element for a recommended bit rate query (Claim 16); a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding (Claim 16); data from a logical channel conveying non-delay-critical services (Claim 16); data from a logical channel conveying massive machine type communications services (Claim 16); or some combination thereof (Claim 16); wherein the autonomous uplink confirmation has a relative transmission priority lower than: a (Claim 15); data from an uplink control channel (Claim 15); and a medium access control control element for a data volume and power headroom report (Claim 15).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 10,779,317 (Golitschek). 
RE claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens claim 9 of the Golitschek patent by eliminating elements and their functions as set forth below:
Instant Application (Claim 1)
Golitschek (Claim 9 incorporating claim 1)
Limitation 1: A method comprising: receiving an autonomous uplink command from a network unit;
A method comprising: receiving an autonomous uplink command from a network unit;
Limitation 2: triggering an autonomous uplink confirmation in response to 

Limitation 2: and transmitting the autonomous uplink confirmation to the network unit in response to triggering the autonomous uplink confirmation to indicate reception of the autonomous uplink command, wherein the autonomous uplink confirmation is transmitted via a medium access control control element,
and transmitting the autonomous uplink confirmation to the network unit in response to triggering the autonomous uplink confirmation to indicate reception of the autonomous uplink command, wherein the autonomous uplink confirmation is transmitted via a medium access control control element,
Limitation 3: NONE
and the autonomous uplink confirmation has a relative transmission priority lower than: a medium access control control element for a cell radio temporary network identifier; and data from an uplink control channel.
Limitation 4: and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; 
wherein the autonomous uplink confirmation has a higher transmission priority than: a medium access control control element for a buffer status report excluding a buffer status report included for padding;
Limitation 5: a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof;
a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof; 
Limitation 6: a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; 
a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; 
Limitation 7: data from a logical channel excluding data from an uplink common control channel; 
data from a logical channel excluding data from an uplink common control channel; 
Limitation 8: a medium access control control element for a recommended bit rate query;
a medium access control control element for a recommended bit rate query;
Limitation 9: amedium access control control element for a buffer status report included for padding;
a medium access control control element for a buffer status report included for padding; 
Limitation 10: a medium access control control element for a sidelink buffer status report included for padding;
a medium access control control element for a sidelink buffer status report included for padding; 
Limitation 11: data from a logical channel conveying non-delay-critical services;
data from a logical channel conveying non-delay-critical services; 
Limitation 12: data from a logical channel conveying massive machine type communications services; or some combination thereof.
data from a logical channel conveying massive machine type communications services; or some combination thereof.


As set forth in the table above, claim 1 of the instant application merely broadens claim 9 of the Golitschek patent by eliminating limitation 3.
RE claim 14, although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the instant application merely broadens claim 16 of the Golitschek patent by eliminating elements and their functions as set forth below:
Instant Application (Claim 14)
Golitschek (Claim 16 incorporating claim 15)
Limitation 1: An apparatus comprising: a receiver that receives an autonomous uplink command from a network unit;
An apparatus comprising: a receiver that receives an autonomous uplink command from a network unit;
Limitation 2: a processor that triggers an autonomous uplink confirmation in response to receiving the autonomous uplink command;
a processor that triggers an autonomous uplink confirmation in response to receiving the autonomous uplink command;
Limitation 2: and a transmitter that transmits the autonomous uplink confirmation to the network unit in response to triggering the autonomous uplink confirmation to indicate reception of the autonomous uplink command, wherein the autonomous uplink confirmation is transmitted via a medium access control control element,
and a transmitter that transmits the autonomous uplink confirmation to the network unit in response to triggering the autonomous uplink confirmation to indicate reception of the autonomous uplink command, wherein the autonomous uplink confirmation is transmitted via a medium access control control element,
Limitation 3: NONE
and the autonomous uplink confirmation has a relative transmission priority lower than: a medium access control control element for a cell radio temporary network identifier; and data from an uplink control channel.
Limitation 4: and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; 
wherein the autonomous uplink confirmation has a higher transmission priority than: a medium access control control element for a buffer status report excluding a buffer status report included for padding;
Limitation 5: a medium access control control element for a power headroom 

Limitation 6: a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; 
a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; 
Limitation 7: data from a logical channel excluding data from an uplink common control channel; 
data from a logical channel excluding data from an uplink common control channel; 
Limitation 8: a medium access control control element for a recommended bit rate query;
a medium access control control element for a recommended bit rate query;
Limitation 9: amedium access control control element for a buffer status report included for padding;
a medium access control control element for a buffer status report included for padding; 
Limitation 10: a medium access control control element for a sidelink buffer status report included for padding;
a medium access control control element for a sidelink buffer status report included for padding; 
Limitation 11: data from a logical channel conveying non-delay-critical services;
data from a logical channel conveying non-delay-critical services; 
Limitation 12: data from a logical channel conveying massive machine type communications services; or some combination thereof.
data from a logical channel conveying massive machine type communications services.


As set forth in the table above, claim 1 of the instant application merely broadens claim 9 of the Golitschek patent by eliminating limitation 3. Furthermore, the instant application broadens claim 9 of the Golitschek patent by adding the bold and underlined limitations above. This renders each limitation optional instead of required.
RE claim 15, the Golitschek patent claims the apparatus of claim 14 as set forth above. Note that the Golitschek patent further claims wherein the autonomous uplink confirmation has a higher transmission priority than: the medium access control control element for a buffer status report excluding the buffer status report included for padding (Claim 16); the medium access control control element for a power headroom report, the extended power headroom report, the dual connectivity power headroom report, or a combination thereof (Claim 16); the medium access control control element for a sidelink buffer status report excluding the sidelink buffer status report included for padding (Claim 16); data from the logical channel excluding data from the uplink common control channel; the medium access control control element for the recommended bit rate query (Claim 16); the medium access control control element for a buffer status report included for padding (Claim 16); and the medium access control control element for a sidelink buffer status report included for padding (Claim 16).

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,779,317 (Golitschek) in view of Lin et al. (US 10,383,067, Lin hereafter)
RE claim 17, the Golitschek patent claims a method comprising: transmitting an autonomous uplink command to a remote unit, wherein the autonomous uplink command triggers an autonomous uplink confirmation (Claim 18); and receiving the autonomous uplink confirmation in response to the autonomous uplink confirmation being triggered to indicate that the remote unit received the autonomous uplink command, wherein the autonomous uplink confirmation is received via a medium access control control element (Claim 18).
The Golitschek patent does not claim and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof, a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel 
However, Lin teaches and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof, a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof (Column 30-60, a MAC control element for SPS confirmation, a confirmation message has higher priority and the same plurality of elements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Golitschek patent with Lin in order to ensure delivery of critical signaling.
RE claim 18, the Golitschek patent claims a transmitter that transmits an autonomous uplink command to a remote unit, wherein the autonomous uplink command triggers an autonomous uplink confirmation(Claim 19); and a receiver that (Claim 19).
The Golitschek patent does not claim and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof, a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof.
However, Lin teaches and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof, a medium (Column 30-60, a MAC control element for SPS confirmation, a confirmation message has higher priority and the same plurality of elements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Golitschek patent with Lin in order to ensure delivery of critical signaling.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (NPL cited in IDS, 3GPP Draft R2-1708483, Nokia hereafter) in view of Qiu et al. (US 2018/0324766, Qiu hereafter) and further in view of Lin.
RE claims 1 and 14, Nokia discloses a method and an apparatus comprising: a receiver that receives an autonomous uplink command from a network unit (Page 3 Figure 1. Autonomous UL transmission activation via PHY signaling is transmitted from eNB to UE. Both inherently comprised of transmitters, receivers processors and memory); a processor that triggers an autonomous uplink confirmation in response to receiving the autonomous uplink command (Figure 1 on page 3, the activation signaling is acknowledged by the UE); and a transmitter that transmits the autonomous uplink confirmation to the network unit in response to triggering the autonomous uplink confirmation to indicate reception of the autonomous (Figure 1 on page 3, the activation signaling is acknowledged by the UE).
Nokia does not explicitly disclose wherein the autonomous uplink confirmation is transmitted via a medium access control channel element, and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof; a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof.
However, Qiu teaches wherein the autonomous uplink confirmation is transmitted via a medium access control channel element. (Figures 1-2, MAC control element is a known mechanism for indicating successful reception of a network side message/order).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia with the 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Nokia in view of Qiu does not explicitly disclose wherein the autonomous uplink confirmation is transmitted via a medium access control channel element, and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof; a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof.
(Column 30-60, a MAC control element for SPS confirmation, a confirmation message has higher priority and the same plurality of elements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Golitschek patent with Lin in order to ensure delivery of critical signaling.
RE claim 2, Nokia in view of Qiu and further in view of Lin discloses the method of claim 1 as set forth above. Note that Nokia further discloses wherein the autonomous uplink command comprises an autonomous uplink activation command or an autonomous uplink deactivation command (Page 3 Figure 1. Autonomous UL transmission activation via PHY signaling is transmitted from eNB to UE. Further disclosed is an Autonomous UL transmission deactivation via PHY. Both UEs and eNB are inherently comprised of transmitters, receivers processors and memory).
RE claims 3, Nokia in view of Qiu and further in view of Lin discloses the method of claim 1 as set forth above. Note that Nokia further discloses wherein the autonomous uplink command is received in downlink control information (Page 3, second bullet pointed item. Autonomous transmission are activated by the eNB via PHY signaling (DCI)).
RE claim 9 and 15, Nokia in view of Qiu and further in view of Lin discloses the method of claim 1 and apparatus of claim 14 as set forth above. Note that Lin further teaches wherein the autonomous uplink confirmation has a higher transmission priority than: the medium access control control element for a buffer status report excluding the buffer status report included for padding; the medium access control control element for a power headroom report, the extended power headroom report, the dual connectivity power headroom report, or a combination thereof; the medium access control control element for a sidelink buffer status report excluding the sidelink buffer status report included for padding; data from the logical channel excluding data from the uplink common control channel; the medium access control control element for the recommended bit rate query; the medium access control control element for a buffer status report included for padding; and the medium access control control element for a sidelink buffer status report included for padding (Column 30-60, a MAC control element for SPS confirmation, a confirmation message has higher priority and the same plurality of elements).

RE claims 17 and 18, Nokia discloses a method and an apparatus comprising a transmitter that transmits an autonomous uplink command to a remote unit, wherein the autonomous uplink command triggers an autonomous uplink confirmation (Page 3 Figure 1. Autonomous UL transmission activation via PHY signaling is transmitted from eNB to UE. Both inherently comprised of transmitters, receivers processors and memory); and a receiver that receives the autonomous uplink confirmation in response to the autonomous uplink confirmation being triggered to indicate that the remote unit received the autonomous uplink command (Figure 1 on page 3, the activation signaling is acknowledged by the UE).
Nokia does not explicitly discloses wherein the autonomous uplink confirmation is transmitted via a medium access control channel element.
However, Qiu teaches wherein the autonomous uplink confirmation is transmitted via a medium access control channel element. (Figures 1-2, MAC control element is a known mechanism for indicating successful reception of a network side message/order).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia with the teachings of Qiu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

Nokia in view of Qiu does not explicitly disclose the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof, a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof.
However, Lin teaches wherein the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom (Column 30-60, a MAC control element for SPS confirmation, a confirmation message has higher priority and the same plurality of elements).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Qiu, in view of Lin and further in view of Nimbalker et al. (US 9,775,141, Nimbalker hereafter).
RE claim 4, Nokia in view of Qiu and further in view of Lin discloses the method of claim 1 as set forth above. Nokia in view of Qiu and further in view of Lin does not explicitly disclose wherein the autonomous uplink confirmation includes a bitmap, and each bit of the bitmap represents either a configured uplink resource or an activated uplink resource.
However, Nimbalker teaches wherein the autonomous uplink confirmation includes a bitmap, and each bit of the bitmap represents either a configured uplink resource or an activated uplink resource (Column 19, lines 36-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Qiu and further in view of Lin with the teachings of Nimbalker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 5, Nokia in view of Qiu, in view of Lin and further in view of Nimbalker discloses the method of claim 4 as set forth above. Note that Nimbalker further teaches wherein the configured uplink resource or the activated uplink resource corresponds to a cell, a carrier, a bandwidth part, or a combination thereof (Column 19, lines 36-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Qiu and further in view of Lin the teachings of Nimbalker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 6, Nokia in view of Qiu and further in view of Lin discloses the method of claim 1 as set forth above. Nokia in view of Qiu does not explicitly disclose wherein the autonomous uplink confirmation includes a resource identification and a bit corresponding to the resource identification.
However, Nimbalker teaches wherein the autonomous uplink confirmation includes a resource identification and a bit corresponding to the resource identification (Column 19, lines 36-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Qiu and further in view of Lin with the teachings of Nimbalker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 7, Nokia in view of Qiu, in view of Lin and further in view of Nimbalker discloses the method of claim 6 as set forth above. Note that Nimbalker further teaches wherein the bit indicates a status, activation, deactivation, or a combination thereof (Column 19, lines 36-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Qiu and further in view of Lin with the teachings of Nimbalker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Qiu, in view of Lin and further in view of Huawei et al. (NPL cited in IDS, 3GPP Draft R1-1715419, Huawei hereafter).
RE claim 8, Nokia in view of Qiu and further in view of Lin discloses the method of claim 1 as set forth above. Nokia in view of Qiu and further in view of Lin does not explicitly disclose wherein the autonomous uplink confirmation includes an identifier representing one of a plurality of transmission parameters, and the plurality of transmission parameters include time domain resources, hybrid automatic repeat request process identifiers, or a combination thereof.
However, Huawei teaches wherein the autonomous uplink confirmation includes an identifier representing one of a plurality of transmission parameters, and the plurality of transmission parameters include time domain resources, hybrid automatic repeat request process identifiers, or a combination thereof (Pages 8-9, DCI indication).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Qiu and further in view of Lin with the teachings of Huawei since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Qiu, in view of Lin and further in view of Ratasuk et al. (US 2015/0029943, Ratasuk hereafter).
RE claim 12, Nokia in view of Qiu and further in view of Lin discloses the method of claim 1 as set forth above. Nokia in view of Qiu and further in view of Lin does not explicitly disclose wherein the reception of the autonomous uplink command triggers a scheduling request.
However, Ratasuk teaches wherein the reception of the autonomous uplink command triggers a scheduling request (Paragraph 81, eNB periodically triggers, via downlink control information, certain user equipment to transmit a scheduling request indicator, a channel quality indicator, a precoding matrix indicator, a rank indicator, or sounding reference signals.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Qiu and further in view of Lin with the teachings of Ratasuk since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Qiu, in view of Lin and further in view of Sebire (US 2013/0128829).
RE claim 13, Nokia in view of Qiu and further in view of Lin discloses the method of claim 1 as set forth above. Note that Nokia does further discloses wherein the autonomous uplink command comprises an autonomous uplink deactivation command (Page 3, an Autonomous UL transmission deactivation via PHY.).
Nokia in view of Qiu and further in view of Lin does not explicitly disclose wherein receiving the autonomous uplink command triggers a buffer status report.
However, Sebire teaches wherein receiving the autonomous uplink command triggers a buffer status report (Paragraphs 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Qiu and further in view of Lin with the teachings of Sebire since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461